DETAILED ACTION
This office action is in response to application filed on 12/21/2020.
Claims 1-7 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaprasad et al. (hereinafter Krishna, US 2010/0114824 A1) in view of Gamache et al. (hereinafter Gamache, US 2002/0161889 A1) further in view of Ganesh et al. (hereinafter Ganesh, US 6,820,098 A1).

Regarding Claim 1, Krishna discloses A method, in a messaging system (Krishna: Fig.1 para.0028) comprising a master broker computer system (Krishna: Fig. 1 Primary Node), 
a plurality of slave broker computer systems (Krishna: Fig.1 secondary nodes), and 
a plurality of event stores (Krishna: para.0085 queues associated with each of the replicas/nodes), 
for a broker computer system to change its status from a slave broker computer system to a master broker computer system (Krishna: para.0067 “When the node including cache 2 fails, the partition manager 511 evaluates the partition map and designates another primary. For example, node 517 containing cache 1 can be selected as the next primary, which then sends messages to all other secondary nodes stating that cache 1 functions as the new primary.” a secondary node can be selected to become a new primary node), 
the method comprising: 
storing in persistent storage a plurality of message events, each message event comprising a message received from a client producer (Krishna: para.0040 “… When a client request arrives at the store, initially the store can call the CAS 120 to check whether it can serve the request (by calling IsReadable or IsWritable, depending on the type of the request). …. It is to be appreciated that for Write requests any updates is replicated, wherein the store typically represents the write request by employing an IReplicationOperation, assigns a sequence number to it, and passes it to the CAS replication layer… One can indicate that an operation is committed, from the client perspective, after it is written to a quorum of replicas. It is to be appreciated that as used herein, the term "commit" does not solely refer to whether the operation is locally committed in the store, and can also refer to an operation that is written to a quorum of replicas.” client write requests are received and confirmation is sent back after the transaction is written to the quorum of replicas.)
and metadata, the metadata uniquely identifying the message with an epoch value associated with a prior master broker computer system (Krishna: para.0073 “In a related aspect, whenever a reconfiguration occurs, a new (higher) epoch can be chosen for the configuration of nodes (e.g., designations as primary nodes or secondary nodes.) For example, if a reconfiguration initiates because the old primary is down, it is required to ensure that after selecting the new primary from the most advanced secondary, no replication operation from the old primary is accepted anymore--(such condition eliminates conflict with operations from the new primary with the same sequence number.) Accordingly, when a secondary is asked for the latest sequence number, the PARA component 820 can pass the new epoch to the secondary replicas and each secondary will have to remember that only replication operations with the same or higher epoch can be accepted. Hence, operations from the old primary can be ensured to be discarded by all replicas after the new primary is selected.” messages are associated 
a sequence number associated with the message event (Krishna: para.0036 “The store on the primary can determine the order of the operations to be replicated from the sequence number of every operation.”), and 
receiving a notification to change status from a slave broker computer system to master broker computer system (Krishna: para.0057 “When the node including cache 2 fails, the partition manager 511 evaluates the partition map and designates another primary.  For example, node 517 containing cache 1 can be selected as the next primary, which then sends messages to all other secondary nodes stating that cache 1 functions as the new primary.” para.0067 “When the node including cache 2 fails, the partition manager 511 evaluates the partition map and designates another primary. For example, node 517 containing cache 1 can be selected as the next primary, which then sends messages to all other secondary nodes stating that cache 1 functions as the new primary.” secondary node is selected to become a new primary node, and once it is designated as the new primary, it then is capable of informing other nodes that it is a primary node); 
identifying a base value for the plurality of message events, the base value being a highest one of the sequence numbers of the message events stored by the broker computer system (Krishna: para.0090 “The secondary replica needs to discard any out-of-order portion in its receiver replication queue, and supply the sequence number for the last completed replication operation (so that the new primary can be chosen from the replica that has the highest sequence), followed by updating its epoch.” the highest sequence number is determined from amongst the secondary nodes to select as new lead node); 
retrieving, from the plurality of event stores, sequence information describing the highest sequence numbers of message events which have been persisted on each of the plurality of event stores (Krishna: para.0090 “During the election, a new, higher configuration epoch will be determined by the Partition Manager and passed to the secondary replica via the PARA component 820. The secondary replica needs to discard any out-of-order portion in its receiver replication queue, and supply the sequence number for the last completed replication operation (so that the new primary can be chosen from the replica that has the highest sequence), followed by updating its epoch.” each secondary node provides its highest sequence number for the base value determination step.).
However Krishna does not explicitly disclose including a back pointer to a last message having been stored by at least two of the plurality of event stores in associated persistent storage systems; 
- 34 -determining a set of message events to retrieve based on the base value and the sequence information; 
retrieving the set of message events from one or more of the plurality of event stores; 
assembling a message event stream based in part on the retrieved set of message events; 
identifying a maximum contiguous message event (MCM) using the message event stream, wherein MCM is a message event with the highest sequence number that is observed before encountering a sequence number gap, a metadata of the MCM message event including a back pointer; 
identifying a synchronization point using the MCM, the synchronization point being a sequence number pointed to by a back pointer in the metadata associated with the MCM; 
republishing any message events with sequence numbers above that of a synchronization point with a new epoch number determined for the new master broker computer system, to each of the event stores and to a plurality of slave broker computer systems; and 
updating a broker computer system state in the new master broker computer system to correspond to the MCM, wherein the broker computer system state indicates a state of the old master broker computer system prior to failure including information associated with stabilized message events corresponding to the MCM.
Gamache discloses - 34 -determining a set of message events to retrieve based on the base value and the sequence information (Gamache: para.0128 “In other words, the leader is a replica member having in its last record an epoch.sequence number greater than or equal the maximum epoch.sequence number of the last record on the available replicas.” para.0129 “Once a leader replica is selected, the recovery process continues to FIG. 15B, to propagate any needed records from the leader to other replicas. At step 1520, the last record in the replica log of the leader replica is retagged with the current replica epoch” para.0130 “Step 1522 selects a replica that is not the leader for updating. Based on the last two records therein (previously read via step 1502), the records that are needed to update that non-leader replica relative to the leader replica are determined at step 1524. These records, referred to as the set of records to update, or recordset, will be propagated to the selected non-leader replica via the process of FIG. 17. In other words, the necessary records from the leader replica (greater than or equal to the Epoch.Sequence of the second last record on a non-leader replica) are propagated from the leader replica to the other replicas” based on the sequence information from each node, and using the highest sequence number, system determines which node to select as leader.  Next, a set of message events, the records, on a non leader node is determined.); 
retrieving the set of message events from one or more of the plurality of event stores (Gamache: para.0130 “Step 1522 selects a replica that is not the leader for updating. Based on the last two records therein (previously read via step 1502), the records that are needed to update that non-leader replica relative to the leader replica are determined at step 1524. These records, referred to as the set of records to update, or recordset, will be propagated to the selected non-leader replica via the process of FIG. 17” the records of the non leader nodes are obtained, in order to determine what messages should be sent from the leader); 
assembling a message event stream based in part on the retrieved set of message events (Gamache: para.0127 “Step 1506 represents the reading of the last two valid records (one record if only one record exists, e.g., the starter record) from the log of each available replica.” para.0131 “During the propagation, the last two records on the non-leader replicas need to be examined with respect to the records being propagated by the leader replica, because the last record may correspond to an update that was made to this replica but that was not committed to a majority of the replicas and now conflicts with an update committed in a later epoch, while the second last record may have been retagged in a previous unsuccessful recovery session.” the last two records are examined from the total set of records, thereby assembling a message event stream of two records.); 
During the propagation, the last two records on the non-leader replicas need to be examined with respect to the records being propagated by the leader replica, because the last record may correspond to an update that was made to this replica but that was not committed to a majority of the replicas and now conflicts with an update committed in a later epoch, while the second last record may have been retagged in a previous unsuccessful recovery session.” the last record of the replica is determined.  This would be the last record prior to the gap of sequence numbers that are to be received from the new leader replica.), 
identifying a synchronization point using the MCM, the synchronization point being a sequence number prior to the sequence number associated with the MCM (Gamache: para.0133 “If instead step 1700 determines that the second to last record on the selected non-leader replica exists, then step 1700 braches to step 1710 where the second to last record in the selected non-leader replica is evaluated against the first record of the leader's propagated recordset. If the same, step 1710 branches to step 1712 to evaluate the last record of the selected non-leader replica against the second record of the leader's propagated recordset. If these are not the same, then the last record of the non-leader replica is atomically replaced by the second record of the leader's propagated recordset at step 1714. Any remaining propagated records are then applied via step 1716. If instead step 1712 determines that the epoch and sequence for the records match, step 1712 branches to step 1718 wherein any remaining propagated records are then applied.” a synchronization point of the record prior to the last record is determined.); 
republishing any message events with sequence numbers above that of a synchronization point with a new epoch number determined for the new master broker computer system (Gamache: para.0133 “ Returning to step 1710, if the second to last record in the selected non-leader replica is not the same as the first record of the leader's propagated recordset, step 1710 branches to step 1720 where the last record of the non-leader replica is discarded. Step 1722 then replaces the second to last record of the non-leader replica with the first record in the leader's propagated recordset, and then step 1724 applies any remaining propagated records from the leader's propagated recordset to the selected non-leader replica..” the records started from the second to last sequence number are applied to the non-leader replica, from the new leader node.), 
to each of the event stores and to a plurality of slave broker computer systems (Gamache: para.0135 “The process of FIG. 17 ultimately returns to step 1526 of FIG. 15B, such as to determine whether another non-leader replica needs to be updated. If so, step 1528 selects that non-leader replica as the selected non-leader replica, and the process of FIG. 17 is similarly executed therefor. Note that steps 1522 to 1528 are generally represented as showing the propagation of the leader's records to each of the non-leader replicas to one non-leader replica at a time. However, as can be readily appreciated, some or all of these propagation-related steps may be performed to multiple non-leader replicas in parallel.” the process of fig. 17 for propagating records to each non-leader nodes, the slaves, and their respective queues, the event stores, is performed in parallel.); and 
updating a broker computer system state in the new master broker computer system to correspond to the MCM (Gamache: para.0010 “To this end, the quorum replica set algorithm includes a recovery process that determines the most up-to-date replica member from among those in the quorum, and reconciles the states of the available members by propagating the data of that most up-to-date replica member to the other replica members when needed to ensure consistency throughout the replica set.” the broker system as a whole is updated to the new master, the most up to date replica member.  and as further seen above in the fig. 17 and para.0133 “If instead step 1700 determines that the second to last record on the selected non-leader replica exists, then step 1700 braches to step 1710 where the second to last record in the selected non-leader replica is evaluated against the first record of the leader's propagated recordset. If the same, step 1710 branches to step 1712 to evaluate the last record of the selected non-leader replica against the second record of the leader's propagated recordset. If these are not the same, then the last record of the non-leader replica is atomically replaced by the second record of the leader's propagated recordset at step 1714. Any remaining propagated records are then applied via step 1716. If instead step 1712 determines that the epoch and sequence for the records match, step 1712 branches to step 1718 wherein any remaining propagated records are then applied.” the MCM, the last record, is used to determine the second to last records for propagation of message in order to achieve the updated state.), 
wherein the broker computer system state indicates a state of the old master broker computer system prior to failure (Gamache: para.0010 “For example, the quorum replica set algorithm propagates the data to update replica members following a cluster failure and restart of the cluster, when a replica member becomes available for use in the replica set (upon the failure and recovery of one or more members”)
 including information associated with stabilized message events corresponding to the MCM (Gamache: Fig.15a para.012“Once a leader replica is selected, the recovery process continues to FIG. 15B, to propagate any needed records from the leader to other replicas. At step 1520, the last record in the replica log of the leader replica is retagged with the current replica epoch” during the system recovery steps of fig. 15a, system determines new leader node and then propagates message to each node prior to the previous leader node failure.  Therefore a state of the old master broker computer system is indicated, as all old records are maintained).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Krishna and Gamache in order to incorporate - 34 -determining a set of message events to retrieve based on the base value and the sequence information; retrieving the set of message events from one or more of the plurality of event stores; assembling a message event stream based in part on the retrieved set of message events; identifying a maximum contiguous message event (MCM) using the message event stream, wherein MCM is a message event with the highest sequence number that is observed before encountering a sequence number gap; identifying a synchronization point using the MCM, the synchronization point being a sequence number prior to the sequence number associated with the MCM; republishing any message events with sequence numbers above that of a synchronization point with a new epoch number determined for the new master broker computer system, 
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving server availability and reliability of the system (Gamache: para.0006).
However Krishna-Gamache does not explicitly disclose including a back pointer to a last message having been stored by at least two of the plurality of event stores in associated persistent storage systems; a metadata of the MCM message event including a back pointer; identifying a synchronization point using the MCM, the synchronization point being a sequence number pointed to by a back pointer in the metadata associated with the MCM.  In other words, while Krisha-Gamache shows messages being stored by multiple event stores, and using a sequence number prior to the latest sequence number of the MCM as shown above for synchronization after failure, Krishna-Gamache does not explicitly show a back pointer for the message events.
Ganesh discloses including a back pointer to a last message having been stored by at least one of the plurality of event stores in associated persistent storage systems (Ganesh: col.5 lines 17-30 “When the remote mirroring device traps the online logs writes, then the writes are assigned a write Sequence number. After the remote mirroring module in the standby cluster 53 has completed the replication, it sends a notification to the remote mirroring in the primary cluster 50. At this time, the most recent replication Sequence number Stores the Sequence number of the replicated data writes for which it has received a notification. AS described previously, the most recent local write and most recent replication Sequence numbers are used to perform remote mirroring recovery in the case of a WAN Outage or System crash.”).
Therefore it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to combine Krishna-Gamache-Ganesh in order incorporate including a back pointer to a last message having been stored by at least one of the plurality of event stores in associated 
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving efficiency of data replication (Ganesh: col.4 lines 49-55, col.5 lines 17-30).

Regarding Claim 2, Krishna-Gamache-Ganesh discloses claim 1 as set forth above.
Krishna further discloses incrementing an epoch number on updating status of a slave broker computer system to a master broker computer system, wherein incrementing the epoch number indicates that a new broker computer system epoch has been initiated (Krishna: para.0073 “In a related aspect, whenever a reconfiguration occurs, a new (higher) epoch can be chosen for the configuration of nodes (e.g., designations as primary nodes or secondary nodes.) For example, if a reconfiguration initiates because the old primary is down, it is required to ensure that after selecting the new primary from the most advanced secondary, no replication operation from the old primary is accepted anymore--(such condition eliminates conflict with operations from the new primary with the same sequence number.)” the epoch number is incremented when a new primary node is designated).

Regarding Claim 5, Krishna-Gamache-Ganesh discloses claim 1 as set forth above.
However Krishna does not explicitly disclose wherein republishing any message events further comprises: regenerating the message events with sequence numbers above a synchronization point by using a new epoch number associated with the master broker computer system and a new synchronization number; and - 36 -distributing, in parallel, the regenerated message events to a plurality of slave broker computer systems and a plurality of event stores.
Gamache discloses wherein republishing any message events further comprises: 
regenerating the message events with sequence numbers above a synchronization point by using a new epoch number (Gamache: para.0092 “The epoch on the log header is incremented during the recovery process and corresponds to the epoch that begins with that recovery process. In addition, every update is originally associated with an epoch number and a sequence number. These are stored on each replica member as part of the log record associated with this update. The epoch in the log records correspond to the epoch in which the update was made.”) 
associated with the master broker computer system and a new synchronization number (Based on applicant spec, it seems the synchronization number is merely a sequence number, in view of para.0065. Gamache para.0142 “To build the update record, the epoch number for the record is set to equal the epoch number stored in the local node's log header for this recovery epoch, as described above. Similarly, the sequence number for the record is set to equal the just-incremented sequence number stored in the log header”)(Gamache: para.0133 “If instead step 1700 determines that the second to last record on the selected non-leader replica exists, then step 1700 braches to step 1710 where the second to last record in the selected non-leader replica is evaluated against the first record of the leader's propagated recordset. If the same, step 1710 branches to step 1712 to evaluate the last record of the selected non-leader replica against the second record of the leader's propagated recordset. If these are not the same, then the last record of the non-leader replica is atomically replaced by the second record of the leader's propagated recordset at step 1714. Any remaining propagated records are then applied via step 1716. If instead step 1712 determines that the epoch and sequence for the records match, step 1712 branches to step 1718 wherein any remaining propagated records are then applied.” a recordset of messages are regenerated that need to be distributed to other nodes.); 
and - 36 -distributing, in parallel, the regenerated message events to a plurality of slave broker computer systems and a plurality of event stores (Gamache: para.0135 “The process of FIG. 17 ultimately returns to step 1526 of FIG. 15B, such as to determine whether another non-leader replica needs to be updated. If so, step 1528 selects that non-leader replica as the selected non-leader replica, and the process of FIG. 17 is similarly executed therefor. Note that steps 1522 to 1528 are generally represented as showing the propagation of the leader's records to each of the non-leader replicas to one non-leader replica at a time. However, as can be readily appreciated, some or all of these propagation-related steps may be performed to multiple non-leader replicas in parallel.” the process of fig. 17 for propagating 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Krishna and Gamache in order to incorporate - 34 -wherein republishing any message events further comprises: regenerating the message events with sequence numbers above a synchronization point by using a new epoch number associated with the master broker computer system and a new synchronization number; and - 36 -distributing, in parallel, the regenerated message events to a plurality of slave broker computer systems and a plurality of event stores.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving server availability and reliability of the system (Gamache: para.0006).

Regarding Claim 6 Krishna-Gamache-Ganesh discloses claim 5 as set forth above.
Krishna further discloses ignoring, by a plurality of slave broker computer systems, any message event associated with a prior master broker computer system (Krishna: para.0073 “Accordingly, when a secondary is asked for the latest sequence number, the PARA component 820 can pass the new epoch to the secondary replicas and each secondary will have to remember that only replication operations with the same or higher epoch can be accepted. Hence, operations from the old primary can be ensured to be discarded by all replicas after the new primary is selected.”).

Regarding Claim 7, Krishna-Gamache-Ganesh discloses claim 5 as set forth above.
However Krishna does not explicitly disclose discarding, by a plurality of slave broker computer systems, a message event that has a sequence number post the synchronization point.
Gamache discloses discarding, by a plurality of slave broker computer systems, a message event that has a sequence number post the synchronization point (Gamache: para.0134 “Returning to step 1710, if the second to last record in the selected non-leader replica is not the same as the first record of the leader's propagated recordset, step 1710 branches to step 1720 where the last record of the non-leader replica is discarded. Step 1722 then replaces the second to last record of the non-leader replica with the first record in the leader's propagated recordset, and then step 1724 applies any remaining propagated records from the leader's propagated recordset to the selected non-leader replica.” each slave discards the message past the past the synchronization point by removing the last message, which is after the synchronization point of the second to last message as described in step 1700 in para.0133).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Krishna and Gamache in order to incorporate - 34 - discarding, by a plurality of slave broker computer systems, a message event that has a sequence number post the synchronization point.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving server availability and reliability of the system (Gamache: para.0006).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaprasad et al. (hereinafter Krishna, US 2010/0114824 A1) in view of Gamache et al. (hereinafter Gamache, US 2002/0161889 A1) further in view of Ganesh et al. (hereinafter Ganesh, US 6,820,098 A1) further in view of Rai et al. (hereinafter Rai, US 2010/0103781 A1).
Regarding Claim 3, Krishna-Gamache-Ganesh discloses claim 1 as set forth above.
However Krishna-Gamache-Ganesh does not explicitly disclose determining a failure of a master broker computer system wherein a failure is detected in response to one or more slave broker computer systems not receiving a message from a master broker computer system for a predetermined threshold of time.
Rai discloses determining a failure of a master broker computer system wherein a failure is detected in response to one or more slave broker computer systems not receiving a message from a master broker computer system for a predetermined threshold of time (Rai: para.0035 “In one embodiment of the invention, if at least a specified threshold amount of time passes from the time that a slave node sends a message to the master node without that slave node receiving any response from the master node, then the slave node concludes that the master node has experienced some kind of failure. In response to making such a conclusion, the slave node informs the other nodes in the cluster that the existing master node has failed, and that a new master node needs to be elected. The other slave nodes in the cluster may responsively elect or select another node to be the new master node.” if a slave does not receive a response from a master for a threshold amount of time, then the master is determined to have failed, and slave nodes perform election to determine new master node.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Krishna-Gamache-Ganesh with Rai in order to incorporate determining a failure of a master broker computer system wherein a failure is detected in response to one or more slave broker computer systems not receiving a message from a master broker computer system for a predetermined threshold of time.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of proactively detecting system failures and improving availability by the slave nodes (Rai: para.0035).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaprasad et al. (hereinafter Krishna, US 2010/0114824 A1) in view of Gamache et al. (hereinafter Gamache, US 2002/0161889 A1) further in view of Ganesh et al. (hereinafter Ganesh, US 6,820,098 A1) further in view of Chao et al. (hereinafter Chao, US 5,481,694 A1).
Regarding Claim 4, Krishna-Gamache-Ganesh discloses claim 1 as set forth above.
However Krishna-Gamache-Ganesh does not explicitly disclose wherein identifying a MCM event further comprises: identifying a gap between sequence numbers of a retrieved set of stabilized message events; and determining a maximum contiguous message event (MCM), wherein MCM is the stabilized message event with the highest sequence number that a broker computer system can recover before encountering the gap in the sequence numbers.
“In the first step of the recovery procedure, the controller reads the k+1 checkpoint segments to get the k ones that are both most recent and valid. The information recovered from these segments is used in order, starting with the oldest, to reconstruct the global and group indices up through the most recent checkpoint operation. Then the controller reads all segments not listed in the reconstructed Indices and lists all the segments having sequence numbers older than the most recent checkpoint segment in the free maps. Then it arranges the remaining segments in order of increasing sequence numbers, recovers all data blocks and operations logs from the oldest through the most recent having an end flag until there is a gap in sequence numbers,” a gap is identified in the sequence numbers); and 
determining a maximum contiguous message event (MCM), wherein MCM is the stabilized message event with the highest sequence number that a broker computer system can recover before encountering the gap in the sequence numbers (Chao: col.7 line 55-col.8 line 6 “In the first step of the recovery procedure, the controller reads the k+1 checkpoint segments to get the k ones that are both most recent and valid. The information recovered from these segments is used in order, starting with the oldest, to reconstruct the global and group indices up through the most recent checkpoint operation. Then the controller reads all segments not listed in the reconstructed Indices and lists all the segments having sequence numbers older than the most recent checkpoint segment in the free maps. Then it arranges the remaining segments in order of increasing sequence numbers, recovers all data blocks and operations logs from the oldest through the most recent having an end flag until there is a gap in sequence numbers, and uses these to finish reconstructing the indices. Next any remaining segments are listed in the Free Maps. Finally, the sequence numbers are incremented to a number greater than that of the segment having the largest one.” during recovery process, the largest sequence number before the gap is determined, and used during reconstruction. This message event is valid, therefore stabilized, and is the highest sequence number that the system can recover before the gap.)

One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving data recover after node failures (Chao: col.1 lines 50-60).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rath et al. US 8,843,441 B1 see fig. 18 and 20 that show slaves attempting to become master node, further shown in col.20lines 52-col.41 line 30.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133. The examiner can normally be reached 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/EUI H KIM/               Examiner, Art Unit 2453                                                                                                                                                                                         

/Hitesh Patel/            Primary Examiner, Art Unit 2419                                                                                                                                                                                            

3/21/22